                                                                                                                              Case 2:20-cv-00485-RFB-EJY Document 12 Filed 07/07/20 Page 1 of 2



                                                                                                                         1    Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                         2    Emil S. Kim, Esq.
                                                                                                                              Nevada Bar No. 14894
                                                                                                                         3    BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                         4    Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                         5    Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                         6    kime@ballardspahr.com
                                                                                                                         7 Attorneys for Defendant,
                                                                                                                           Jack in the Box Inc.
                                                                                                                         8

                                                                                                                         9                          IN THE UNITED STATES DISTRICT COURT
                                                                                                                         10                               FOR THE DISTRICT OF NEVADA
                                                                                                                         11   IGOR POPOV, individually and on behalf CASE NO. 2:20-cv-00485-RFB-EJY
                                                                                                                              of all others similarly situated;
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                                                    Plaintiff,              STIPULATION AND ORDER TO
                                                                                                                         13                                                 EXTEND TIME FOR DEFENDANT
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              v.                                            JACK IN THE BOX INC. TO RESPOND
                                                                                                                         14                                                 TO PLAINTIFF’S COMPLAINT
                                                                                                                              JACK IN THE BOX INC., a Delaware
                                                                                                                         15   company;
                                                                                                                                                                            (Fourth Request)
                                                                                                                         16                         Defendant.
                                                                                                                         17

                                                                                                                         18          Plaintiff Igor Popov (“Plaintiff”) and Defendant Jack in the Box Inc. (“Jack in

                                                                                                                         19   the Box”)1 stipulate and agree that Jack in the Box has up to and including July 21,

                                                                                                                         20   2020 to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to

                                                                                                                         21   investigate Plaintiff’s allegations and for Jack in the Box to prepare a response.

                                                                                                                         22

                                                                                                                         23                                  [Continued on following page.]

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27
                                                                                                                              1By filing this Stipulation, Jack in the Box is not waiving any defense, affirmative or
                                                                                                                              otherwise, it may have in this matter.
                                                                                                                         28


                                                                                                                              DMWEST #40284534 v1
                                                                                                                              Case 2:20-cv-00485-RFB-EJY Document 12 Filed 07/07/20 Page 2 of 2



                                                                                                                         1           This is the fourth request for an extension, and is made in good faith and not
                                                                                                                         2    for purposes of delay.
                                                                                                                         3           Dated this 7th day of July, 2020.
                                                                                                                         4    BALLARD SPAHR LLP                              LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.
                                                                                                                         5

                                                                                                                         6    By: /s/ Joel E. Tasca                          By: /s/ Craig B. Friedberg
                                                                                                                              Joel E. Tasca, Esq.                            Craig B. Friedberg, Esq.
                                                                                                                         7    Nevada Bar No. 14124                           Nevada Bar No. 4606
                                                                                                                              Emil S. Kim, Esq.                              LAW OFFICES OF CRAIG B. FRIEDBERG, ESQ.
                                                                                                                         8    Nevada Bar No. 14894                           4760 South Pecos Road, Suite 103
                                                                                                                              BALLARD SPAHR LLP                              Las Vegas, Nevada 89121
                                                                                                                         9    1980 Festival Plaza Drive, Suite 900
                                                                                                                              Las Vegas, Nevada 89135                        Attorneys for Plaintiff Igor Popov
                                                                                                                         10
                                                                                                                              Attorneys for Defendant
                                                                                                                         11   Jack in the Box Inc.
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                                   IT IS HEREBY ORDERED that the Stipulation and
BALLARD SPAHR LLP




                                                                                                                                                                   Order to Extend Time for Defendant Jack In The
                                                                                                                         14
                                                                                                                                                                   Box Inc. to Respond to Plaintiff's Complaint (ECF
                                                                                                                         15                                        No. 11) is GRANTED; provided, however, no further
                                                                                                                                                                   extensions will be granted absent Defendant
                                                                                                                         16                                        providing greater detail regarding why a fifth
                                                                                                                                                                   extension of time is needed.
                                                                                                                         17

                                                                                                                         18
                                                                                                                                                                   _________________________________________
                                                                                                                         19                                        UNITED STATES MAGISTRATE JUDGE
                                                                                                                         20
                                                                                                                                                                   Dated: July 7, 2020
                                                                                                                         21

                                                                                                                         22

                                                                                                                         23

                                                                                                                         24

                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                         2
                                                                                                                              DMWEST #40284534 v1
